     Case 2:20-cv-00786-JAM-EFB Document 11 Filed 06/16/20 Page 1 of 4

 1   DELFINO MADDEN O’MALLEY COYLE
     & KOEWLER LLP
 2   MONICA HANS FOLSOM (Bar No. 227379)
     KRISTIN N. IVANCO (Bar No. 294993)
 3   500 Capitol Mall, Suite 1550
     Sacramento, CA 95814
 4   Telephone: (916) 661-5700
     Facsimile:   (916) 661-5701
 5   mfolsom@delfinomadden.com
     kivanco@delfinomadden.com
 6
     Attorneys for Plaintiff
 7   SACCANI DISTRIBUTING COMPANY,
     a California corporation
 8

 9   HUSCH BLACKWELL, LLP
     RICHARD A. ILLMER (Bar No. 10388350)
10   CHALON N. CLARK (TX Bar No. 24050045)
     1900 N. Pearl Street, Suite 1800
11   Dallas, Texas 75201
     Telephone:     (214) 999-6100
12   Facsimile:     (214) 999-6170
     rick.illmer@huschblackwell.com
13   chalon.clark@huschblackwel.com
14   Attorneys for Defendant
     KEURIG DR PEPPER INC.,
15   a Delaware corporation
16
                                       UNITED STATES DISTRICT COURT
17
                                      EASTERN DISTRICT OF CALIFORNAI
18

19
     SACCANI DISTRIBUTING COMPANY,                   CASE NO. 2:20-cv-00786-JAM-EFB
20   a California corporation,
                                                     STIPULATION AND ORDER TO
21                       Plaintiff,                  CONTINUE DEADLINE TO FILE JOINT
                                                     STATUS REPORT AND RELATED
22                  v.                               DATES

23   KEURIG DR. PEPPER INC., a Delaware              Complaint Filed: February 4, 2020
     corporation; and DOES 1 through 20,             Trial Date:      Not Yet Scheduled
24   inclusive,

25                       Defendants.

26

27

28
     {00147883.2}                                    1
         STIPULATION AND [PROP] ORDER CONTINUING DEADLINE TO FILE FRCP RULE 26 JOINT STATUS REPORT
     Case 2:20-cv-00786-JAM-EFB Document 11 Filed 06/16/20 Page 2 of 4

 1                                               STIPULATION
 2              This Stipulation to Continue Deadline to File Joint Status Report (as set forth in ECF Doc.
 3   2) is entered into by and between Plaintiff Saccani Distributing Company and Defendant Keurig
 4   Dr. Pepper Inc. (collectively, “Parties”). In accord with Eastern District of California Local Rule
 5   143(a)(1), the Parties to this Stipulation, by and through their respective counsel, HEREBY
 6   STIPULATE as follows:
 7        1. Because the Parties are in the process of engaging in meaningful settlement negotiations,
 8   and because the current deadline for the Rule 26(f) conference and filing the related Joint Status
 9   Report is Monday, June 15, 2020, the Parties jointly request that the Court continue the deadline
10   for filing the Joint Status Report and associated deadlines (including for the Rule 26(f) conference).
11   There is currently no Status (Pretrial Scheduling) Conference scheduled.
12                                                 Background
13        2. Plaintiff filed its Complaint (ECF Doc. 1 at 17-24) in the Sacramento County Superior Court
14   of California on February 4, 2020.
15        3. Defendant removed this action to the Eastern District Court of California on April 16, 2020
16   (ECF Doc. 1).
17        4. The Court issued its Order Requiring Service of Process and Joint Status Report on April
18   16, 2020 (ECF Doc. 2). That Order ordered the Parties to confer as required by FRCP 26(f) and
19   prepare and submit to the Court a joint status report that includes the Rule 26(f) discovery plan
20   within sixty (60) days from the date of removal (ECF Doc. 2).
21        5. The Parties began settlement discussions on or about May 1, 2020 and have continued to
22   engage in such discussions through the date of the filing of this Stipulation.
23        6. As part of their settlement negotiations, all Parties agreed that it made sense to stipulate to
24   a short continuance of the deadline to file the Joint Status Report, and related dates (including the
25   Rule 26(f) conference deadline), given the progress of the settlement discussions.
26        7. There is good cause to continue the deadline to file the Joint Status Report, and related dates
27   (including the Rule 26(f) conference deadline), to allow the Parties to continue to engage in good
28   faith settlement discussion. It would conserve party and judicial resources for the Rule 26(f)
      {00147883.2}                                       2
        STIPULATION AND [PROP] ORDER CONTINUING DEADLINE TO FILE FRCP RULE 26 JOINT STATUS REPORT
     Case 2:20-cv-00786-JAM-EFB Document 11 Filed 06/16/20 Page 3 of 4

 1   conference and status report to be continued to allow the Parties to exhaust their settlement
 2   discussions.
 3                                                  Request
 4        8. Accordingly, the Parties request this Court issue an order continuing the Joint Status Report,
 5   and related dates (including the Rule 26(f) conference deadline), by thirty (30) days.
 6

 7
      DATED: June 15, 2020                         DELFINO MADDEN O’MALLEY COYLE &
 8                                                 KOEWLER LLP

 9
                                                   By: _/s/ Monica Hans Folsom__          ____________
10                                                             MONICA HANS FOLSOM
                                                                  KRISTIN N. IVANCO
11                                                                Attorneys for Plaintiff
                                                         SACCANI DISTRIBUTING COMPANY
12

13
      DATED: June 15, 2020                         HUSCH BLACKWELL LLP
14

15                                                 BY: _/s/ Richard A. Illmer (as authorized 6/15/2020)_
                                                                 RICHARD A. ILLMER
16
                                                                  CHALON N. CLARK
17                                                               Attorneys for Defendant
                                                               KEURIG DR. PEPPER INC.
18

19

20

21

22

23

24

25

26

27

28
      {00147883.2}                                      3
        STIPULATION AND [PROP] ORDER CONTINUING DEADLINE TO FILE FRCP RULE 26 JOINT STATUS REPORT
     Case 2:20-cv-00786-JAM-EFB Document 11 Filed 06/16/20 Page 4 of 4

 1                                                    ORDER
 2              Pursuant to the joint stipulation of the Parties, and good cause appearing:
 3              The Parties’ deadline for filing the Joint Status Report and associated deadlines (including
 4   for the Rule 26(f) conference) as set forth in the Court’s Order Requiring Service of Process and
 5   Joint Status Report on April 16, 2020 (ECF Doc. 2) are hereby continued by thirty (30) days.
 6   IT IS SO ORDERED.
 7

 8
     DATED: June 16, 2020                                            /s/ John A. Mendez_____________
 9                                                                   U. S. District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      {00147883.2}                                        4
        STIPULATION AND [PROP] ORDER CONTINUING DEADLINE TO FILE FRCP RULE 26 JOINT STATUS REPORT
